PER CURIAM:
Gerald Campbell appeals the district court’s dismissal of his employment discrimination suit. Campbell challenges the court’s denial of his request for appointed *345counsel. However, Campbell’s request was moot because his Equal Employment Opportunity Commission complaint was untimely — well beyond the 180-day limit. Equitable tolling was inapplicable to this deadline because Campbell did not provide any reason for his late filing. See Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 398, 102 S.Ct. 1127, 71 L.Ed.2d 234 (1982). Thus, the court correctly dismissed his case and denied his request for counsel as moot.
AFFIRMED.